SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

25
KA 12-00685
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CRANDALE FITZPATRICK, DEFENDANT-APPELLANT.


THE GLENNON LAW FIRM, P.C., ROCHESTER (PETER J. GLENNON OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered March 21, 2012. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]). Defendant’s contention that the
evidence is legally insufficient to support the conviction is not
preserved for our review inasmuch as he failed to move for a trial
order of dismissal on that ground (see People v Gray, 86 NY2d 10, 19).
Viewing the evidence in light of the elements of the crime as charged
to the jury (see People v Danielson, 9 NY3d 342, 349), we reject
defendant’s further contention that the verdict is contrary to the
weight of the evidence (see People v Bleakley, 69 NY2d 490, 495).
Finally, the sentence is neither unduly harsh nor severe.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court